                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


NICOLE K. DERSE,

                       Plaintiff,

STATE OF WISCONSIN DEPARTMENT
OF HEALTH SERVICES,

                       Involuntary Plaintiff,

               v.                                             Case No. 19-C-991

GT’S LIVING FOODS, LLC.,

                       Defendant.


                         ORDER DENYING PROTECTIVE ORDER


       This case came before the court on a motion for protective order by GT’S Living Foods.

The court having considered the brief of counsel and for the reasons set forth on the record at the

telephone hearing on February 21, 2020;

       IT IS HEREBY ORDERED that Defendant’s motion for a Protective Order is denied.

       IT IS FURTHER ORDERED that Defendant GT’S Living Foods, LLC f/k/a Millennium

Products, Inc. shall sign a waiver or release permitting the disclosure of documents subject to a

protective order in the Muirhead vs Whole Foods Market Group case, Dkt No OCN-L-3498-17,

Superior Court of New Jersey Law Division, Ocean County to Plaintiff Nicole K. Derse subject

to a protective order to be entered in this matter. The issue in this case is sufficiently similar to

the information and the materials in the Muirhead case to justify disclosure during the discovery

process.
          IT IS FURTHER ORDERED that a copy of this order shall be served upon other

interested parties in the above-referenced New Jersey case. Any party in the New Jersey action

not represented herein who wishes to challenge the order shall seek intervention within the next

7 days.

          Dated at Green Bay, Wisconsin this 21st day of February, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




                                                2
